DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment dated 11/19/21 has been entered. 

Applicant's request for reconsideration of the restriction/election by original presentation in the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Election/Restriction
This application contains claims directed to the following patentably distinct species of composition:
A composition prior to use.
A composition1 after use.
 The species are independent or distinct because the characteristics of the composition prior to use and after use are materially different and mutually exclusive. For example, the pharmaceutical agent and mitigation component are combined2 following addition of aqueous liquid, and those components would therefore have different chemical makeup.  Likewise, the structural features of the water soluble pod and blister pack would be 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, the record is ambiguous as to whether any claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The post-use composition has markedly different chemical make-up and would require different search terms3 to search and examine. Moreover, it is apparent that prior art applicable to the pre-use composition would be applicable to the post-use composition. Therefore a burdensome search and examination would be required to examine all claims. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes Applicant’s contention (page 6 of remarks dated 11/19/21) that “No claims dependent on Claim 1 specify the presence of water in the container.” Examiner notes that claim 99—added 6/22/21-- recites “the container further comprises aqueous liquid”.
        2 Specification page 17 lines 20-22.
        3 Pre-use (i.e. including an undissolved blister pack) search terms would include “soluble” and “blister pack” and post-use (i.e. including the liquid) search terms would include terms such as “liquid” or ”adsorbed”.